DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 13 and 20 the limitation “a carrier gas supply means for supplying the carrier gas into the container main body of the vaporizable source material container” is being interpreted as being a carrier gas source 107 that supplies a carrier gas to the main body as defined in Paragraph 0025 and Figure 1.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Fastening members in claims 1 and 4; and
Joint members in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Fastening members has been interpreted as being a bolt and a nut as defined in Paragraph 0028 and shown in Figure 2 and equivalents thereof;  and
Joint members has been interpreted as being a pipe as shown in Figure 2 and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claim limitations:
Inner wall member in claims 1 and 3;
Outer wall member in claims 1 and 3;
Bolt member in claim 4;
Nut member in claim 4; and
Plate-shaped shelf member in claims 5-7 and 13-15;
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they include the term “member” which is a generic place holder and in a format that suggests a “means for” limitation but does not clearly recite or suggest a function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations:
Inner wall member in claims 1 and 3;
Outer wall member in claims 1 and 3;
Bolt member in claim 4;
Nut member in claim 4; and 
Plate-shaped shelf member in claims 5-7 and 13-15;
all include the term “member”. The term renders the claims indefinite because it is not clear if “member” is referring to the entire element or if it is referring to a part of the element. For example, is the “inner wall member” referring to the inner wall or only a part of the inner wall? 
	The Examiner recommends amending the claims to remove the term “member”.

Claims 6, 7, 14, and 15 recite the limitation "shelf members", it is not clear if the “shelf members” of claims 6, 7, 14, and 15 are the same “shelf member” as the “at least one plate-shaped shelf member” or if they are two different shelf members.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent Application Publication 2006/0185597 A1, in view of Hillman et al, US Patent 6,455,414 B1, and Takamatsu et al, US Patent 6,155,540.
Regarding claim 1, Suzuki et al teaches a solid vaporization/supply system for metal thin film deposition comprising a vaporizable source material container 310 for storing and vaporizing a metal for thin film deposition to be used as a vaporizable source material, and comprising a buffer tank 140 coupled with the vaporizable source material container 310, the vaporizable source material container 310 comprising: a container main body 312, 314 including a container wall 312; a lid body 320 configured to be detachably fixed to the container main body 312, 314 and provided with a carrier gas inlet (opening and top of gas channel 380) for introducing a carrier gas into the container main body 312 and a mixed gas outlet 322 for leading a mixed gas of the vaporized metal for thin film deposition with the carrier gas to the outside; and joint members arranged at the carrier gas inlet (pipe between carrier gas inlet and the second valve 162) and the mixed gas outlet (pipe between mixed gas outlet and the  valve 142) of the lid body, wherein the container wall 312 of the container main body 312, 314 is configured to have a double-wall structure composed of an inner wall member 332, 342 and an outer wall member 312, thus allowing the carrier gas introduced from the carrier gas inlet to be led into the container main body via a space between the inner and outer wall members of the double-wall structure (Figure 3), 
Suzuki et al differs from the present invention in that Suzuki et al does not teach that the metal is a metal halide.
Hillman et al teaches that the metal deposited is a metal halide (Abstract and throughout the text of the specification). 
The motivation for using a metal halide as a source for the metal deposited by Suzuki et al is to provide an alternate source of the deposited metal as taught by Hillman et al. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metal halide as the precursor source in the apparatus of Suzuki et al as taught by Hillman et al.
The Examiner further notes that it has been held that:
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
"Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Thus the limitation of the precursor material (i.e. metal halide) is of no significance in determining patentability of the apparatus claim and does not impart patentability to the claims.

Hillman et al teaches fastening members (Figure 1) for fixing the container main body 33 with the lid body 36. Hillman et al also teaches that the wall is made from aluminum (Column 6 line 15).
The motivation for using the fastening members of Hillman for fixing the container main body with the lid body of Suzuki et al is to provide a fastening member as required but not shown by Suzuki et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fastening member of Hillman et al in the apparatus of Suzuki et al.
Suzuki et al and Hillman et al differ from the present invention in that they do not teach that the container main body, the lid body, the fastening members, and the joint members are each treated by fluorocarbon polymer coating and/or by electrolytic polishing on its surface. 
Takamatsu et al teaches electropolishing all the surfaces exposed to the precursor material or gases generated therefrom to prevent corrosion, elution of impurities and leak of the gas (Column 5 lines 40-46).
The motivation for electropolishing all of the surfaces exposed to the precursor material or gases generated therefrom in the apparatus of Suzuki et al and Hillman et al is to prevent corrosion, elution of impurities and leak of the gas as taught by Takamatsu et al.

Regarding claim 3, Suzuki et al teaches an internal inlet 334 for introducing the carrier gas having passed between the inner 332 and outer 312 wall members into the container main body 310 is provided at a bottom surface portion of the inner wall member constituting the container wall.  (Figure 3)
Regarding claim 4, Hillman et al teaches that the fastening members are each composed of a bolt member inserted into a bolt insertion hole provided in both the container main body and the lid body, and of a nut member screwed and thereby fastened to the bolt member.  (Figure 1)
Regarding claim 5, Suzuki et al teaches at least one plate-shaped shelf member (horizontal part of 340), suspended from the container main body via inner wall 332, 342.  
Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, and Takamatsu et al as applied to claims 1 and 3-5 above, and further in view of Nakagawa et al, US Patent Application Publication 2021/0371977 A1.
Regarding claim 6:
Suzuki et al, Hillman et al, and Takamatsu et al differ from the present invention in that they do not teach that at least one of the shelf members has a shower head structure provided with a plurality of through holes formed therein.

The motivation for replacing the solid plate-shaped shelf member of Suzuki et al, Hillman et al, and Takamatsu et al with an equivalent plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein is to provide an alternate and equivalent plate-shaped shelf member as taught by Nakagawa et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member of Suzuki et al, Hillman et al, and Takamatsu et al with the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein in as taught by Nakagawa et al. 
Regarding claim 9, Nakagawa et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is AlCl3, HfCl4, WCl6, WCl5, all of which are a compound represented by a general formula (1) described below; General formula (1): MXn the general formula (1), M represents any element among Al, Hf, Ta, W; X represents a halogen atom; n is the number of X atoms. (Paragraph 0105)
Regarding claim 9, Hillman et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is tantalum pentafluoride (TaF5), tantalum pentachloride (TaCl5), tantalum pentabromide (TaBr5) all of which are a 
Regarding claims 10 and 11, Suzuki et al teaches the solid vaporization/supply system to be used for thin film deposition by a chemical vapor deposition method or an atomic layer deposition method.  (Paragraph 0089)
Regarding claim 12, Suzuki et al teaches a carrier gas supply means 161 for supplying the carrier gas into the container main body of the vaporizable source material container. (Figure 2) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al as applied to claims 1 and 3-6 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al differ from the present invention in that they do not teach that one of the plate-like shelf members is fabricated of a porous material.  
Guenther teaches filters 222, 224 are generally inert to the reactive solids 216 and gas subliming therefrom. The filters 222, 224 provide a resistance of flow that enhances flow uniformity of gas through the canister 100. The filters 222, 224 additionally prevent the solids 216 from escaping the canister 100. In one embodiment, the filters 222, 224 may be fabricated from fluoropolymers, PFA, PTFE, porous nickel and the like.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein of Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al with a porous plate as taught by Guenther.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al as applied to claims 1 and 3-6 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al differ from the present invention in that they do not teach that one or more members having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape, being made of aluminum or copper and having a maximum length of 1 to 30 mm in one direction in the container main body.  
Guenther teaches one or more members 202, 204 having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape (Paragraph 0038), being 
The motivation for adding the members Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al is to increase the surface area of the precursor and improve or control the vaporization rate as is well known in the art and taught by Guenther. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the members of Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, and Takamatsu et al as applied to claims 1 and 3-5 above, and further in view of Bang et al, US Patent Application Publication 2004/0083962 A1.
Regarding claim 2:
Suzuki et al, Hillman et al, and Takamatsu et al differ from the present invention in that they do not teach that a valve arranged at a portion of a gas flow path coupling the vaporizable source material container with the buffer tank, the valve being a vacuum valve having a CV value (in terms of water) of 0.2 or more. 

The motivation for using valves in the gas flow path of Suzuki et al, Hillman et al, and Takamatsu et al with a CV of 0.2 is to reduce the incidence of clogging based upon formation of solid residues as taught by Bang et al (Paragraph 0073). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use valves with a CV of 0.2 in the gas flow path of Suzuki et al, Hillman et al, and Takamatsu et al as taught by Bang et al. 
Regarding claim 13, Suzuki et al teaches at least one plate-shaped shelf member (horizontal part of 340), suspended from the container main body via inner wall 332, 342.  
Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Takamatsu et al, and Bang et al as applied to claims 1-5 and 13 above, and further in view of Nakagawa et al, US Patent Application Publication 2021/0371977 A1.
Regarding claim 14:
Suzuki et al, Hillman et al, Takamatsu et al, and Bang et al differ from the present invention in that they do not teach that at least one of the shelf members has a shower head structure provided with a plurality of through holes formed therein.
Nakagawa et al teaches a solid shelf member 22b (Figure 5) and an alternate and equivalent shelf member 42 having a shower head structure provided with a plurality of through holes 43 formed therein (Figure 6).
KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member of Suzuki et al, Hillman et al, Takamatsu et al, and Bang et al with the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein in as taught by Nakagawa et al. 
Regarding claim 17, Nakagawa et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is AlCl3, HfCl4, WCl6, WCl5, all of which are a compound represented by a general formula (1) described below; General formula (1): MXn the general formula (1), M represents any element among Al, Hf, Ta, W; X represents a halogen atom; n is the number of X atoms. (Paragraph 0105)
Regarding claim 17, Hillman et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is tantalum pentafluoride (TaF5), tantalum pentachloride (TaCl5), tantalum pentabromide (TaBr5) all of which are a compound represented by a general formula (1) described below; General formula (1): MXn the general formula (1), M represents any element among Ta; X represents a halogen atom; n is the number of X atoms. (Claim 10)

Regarding claim 20, Suzuki et al teaches a carrier gas supply means 161 for supplying the carrier gas into the container main body of the vaporizable source material container. (Figure 2) 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al as applied to claims 1-6, 13, and 14 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al differ from the present invention in that they do not teach that one of the plate-like shelf members is fabricated of a porous material.  
Guenther teaches filters 222, 224 are generally inert to the reactive solids 216 and gas subliming therefrom. The filters 222, 224 provide a resistance of flow that enhances flow uniformity of gas through the canister 100. The filters 222, 224 additionally prevent the solids 216 from escaping the canister 100. In one embodiment, the filters 222, 224 may be fabricated from fluoropolymers, PFA, PTFE, porous nickel and the like.
The motivation for replacing the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein of Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al with an equivalent porous plate is to provide an alternate and equivalent plate-shaped shelf member as 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein of Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al with a porous plate as taught by Guenther.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Takamatsu et al, and Nakagawa et al as applied to claims 1-6, 13, and 14 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al differ from the present invention in that they do not teach that one or more members having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape, being made of aluminum or copper and having a maximum length of 1 to 30 mm in one direction in the container main body.  
Guenther teaches one or more members 202, 204 having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape (Paragraph 0038), being made of aluminum (Paragraph 0039) and having a maximum length of less than 13 mm which is in the claimed range of less than 1 to 30 mm in one direction in the container main body. (The Examiner notes that the valve 112 has a ½ inch orifice (Paragraph 
The motivation for adding the members Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al is to increase the surface area of the precursor and improve or control the vaporization rate as is well known in the art and taught by Guenther. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the members of Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Takamatsu et al, Bang et al, and Nakagawa et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention. 
The following references are noted:
Stengel US 1,803,306 teaches most of the structural elements of the vaporizer.
Kobrin et al, US 9,725,805 B2 teaches the use of tanks. 
Girard et al, US 2016/0045408 A1 teaches electropolishing and coating.
Shero et al, US 2005/0072357 A1 teaches members.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716